        Case 4:17-cr-00189-DPM Document 47 Filed 09/09/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

UNITED STATES OF AMERICA                                       PLAINTIFF

v.                          No. 4:17-cr-189-DPM

CURTIS WHITE                                                DEFENDANT

                                  ORDER
       1. White moves to reduce his thirty-month sentence to time
served based on the threat COVID-19 presents to his health if he
remains in prison. Doc. 41; 18 U.S.C. § 3582(c)(l)(A)(i). He's a black
man in his mid-forties who has diabetes and high blood pressure; and
he is housed at FCI Forrest City, which has had many cases of the virus.
The United States opposes the motion.
       2. This first and dispositive issue is exhaustion.         18 U.S.C.
§   3582(c)(l)(A). White made a compassionate release request to the
Warden of FCI Forrest City, who denied it.       Doc. 41-1. But there's no
indication that White has exhausted his administrative rights to appeal.
28 C.F.R. §§ 571.63(a)-(d) & 542.15.
       This Court has concluded that when a warden timely denies a
compassionate release request, the inmate must fully exhaust his
administrative remedies before filing a motion in the district court.
United States v. Cox, Doc. 197 in E.D. Ark. No. 4:98-cr-73-DPM
(8 September 2020).         Further, this exhaustion requirement is
      Case 4:17-cr-00189-DPM Document 47 Filed 09/09/20 Page 2 of 2



jurisdictional and can't be waived. Ibid. White's motion, Doc. 41, is
therefore denied without prejudice for lack of jurisdiction.
     3. The Court directs White's lawyer to send him a copy of the
Court's Cox opinion with this Order.
     So Ordered.

                                                        v
                                         D .P. Marshall Jr.
                                         United States District Judge




                                   -2-
